Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .       
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 10 and 13-16 are rejected under 35 U.S.C. 102(a) as being anticipated by Manabe (U.S. Patent Application Publication No. 2019/0338187).
Manabe teaches a liquid crystal composition and corresponding use thereof said liquid crystal composition in a liquid crystal display, characterized in that said liquid crystal composition has a positive dielectric anisotropy, and comprises at least one compound inclusive of the compounds of the present formula I-1 represented therein by 
    PNG
    media_image1.png
    121
    404
    media_image1.png
    Greyscale
 ([0129], page 11), and/or at least one compound inclusive of the compounds of the present formula I-2 represented therein by 
    PNG
    media_image2.png
    142
    371
    media_image2.png
    Greyscale
 (page 36). In addition to the stabilizers inclusive of the compounds in the present claim 11 disclosed in Table F ([0406], page 56), the inventive liquid crystal composition also contains compounds inclusive of the compounds of the present formulae Y/LY as represented therein by 
    PNG
    media_image3.png
    433
    405
    media_image3.png
    Greyscale
 ([0339], page 27), which act as stabilizers ([0338], page 26). In fact, examples therein Manabe expressly illustrate a liquid crystal composition characterized by comprising the aforementioned combination; the liquid crystal compositions of each of Example 65 ([0543], page 92) and Example 66 ([0544], page 93) contain a compound inclusive of the compounds of the present formula I-1 represented by B-2O-O5, compounds inclusive of the compounds of the present formula I-2 represented by B(S)-2O-O4 and B(S)-2O-O5, with a stabilizer, i.e., CPY-3-O2, as well as a compound inclusive of the compounds of the present formula II-c represented by DGUQU-4-F, a compound inclusive of the compounds of the present formula IV-1 represented by CC-3-V, and a compound inclusive of the compounds of the present formula Y represented by Y-4O-O4: 
    PNG
    media_image4.png
    372
    341
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    392
    350
    media_image5.png
    Greyscale
.
Claims 1, 3-7, 10 and 13-16 are rejected under 35 U.S.C. 102(a) as being anticipated by Manabe (U.S. Patent Application Publication No. 2018/0086980). 
Manabe teaches a liquid crystal composition and corresponding use thereof said liquid crystal composition in a liquid crystal display, characterized in that said liquid crystal composition has a positive dielectric anisotropy, and comprises at least one compound inclusive of the compounds of the present formula I-1 and I-2, as respectively represented therein by 
    PNG
    media_image6.png
    115
    355
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    114
    351
    media_image7.png
    Greyscale
 ([0106], page 9). In addition to the stabilizers inclusive of the compounds in the present claim 11 disclosed in Table F ([0037], page 57), the inventive liquid crystal composition also contains compounds inclusive of the compounds of the present formulae Y/LY as represented therein by
    PNG
    media_image8.png
    330
    407
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    123
    400
    media_image9.png
    Greyscale
 ([0277], page 28), which act as stabilizers ([0276], page 28). In fact, examples therein Manabe expressly illustrate a liquid crystal composition characterized by comprising the aforementioned combination; the liquid crystal composition of Example 22 ([0451], page 80) contains a compound inclusive of the compounds of the present formula I-1 represented by B-2O-O5 and B-5O-OT, with a stabilizer, i.e., CPY-3-O2, as well as a compound inclusive of the compounds of the present formula II represented by APUQU-2/3-F, a compound inclusive of the compounds of the present formula IV-1 represented by CC-3-V, and a compound inclusive of the compounds of the present formula Y represented by Y-3-O1:
    PNG
    media_image10.png
    376
    337
    media_image10.png
    Greyscale
. The liquid crystal composition of Example 48 ([0503], page 89) contains a compound inclusive of the compounds of the present formula I-1 represented by B-2O-O5 and B-5O-OT, with a stabilizer, i.e., PYP-2-3, as well as a compound inclusive of the compounds of the present formula II represented by APUQU-2-F, a compound inclusive of the compounds of the present formula II-c represented by DGUQU-4-F, a compound inclusive of the compounds of the present formula II-a represented by CDUQU-3-F, and a compound inclusive of the compounds of the present formula IV-1 represented by CC-3-V:
    PNG
    media_image11.png
    325
    333
    media_image11.png
    Greyscale
. The liquid crystal composition of Example 49 ([0503], page 89) contains a compound inclusive of the compounds of the present formula I-1 represented by B-5O-OT, with a stabilizer, i.e., PYP-2-3, as well as a compound inclusive of the compounds of the present formula II represented by APUQU-2/-F, a compound inclusive of the compounds of the present formula II-c represented by DGUQU-4-F, and a compound inclusive of the compounds of the present formula IV-1 represented by CC-3-V: 
    PNG
    media_image12.png
    293
    326
    media_image12.png
    Greyscale
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 are rejected under 35 U.S.C. 103 as being obvious over Laut et al. (U.S. Patent Application Publication No. 2020/0181493). 
Laut et al. teaches a liquid crystal composition and corresponding use thereof said liquid crystal composition in a liquid crystal display, characterized in that said liquid crystal composition has a positive dielectric anisotropy, and comprises at least one compound inclusive of the compounds of the present formula I-1 represented therein by 
    PNG
    media_image13.png
    112
    393
    media_image13.png
    Greyscale
 , and/or at least one compound inclusive of the compounds of the present formula I-2 represented therein by 
    PNG
    media_image14.png
    112
    393
    media_image14.png
    Greyscale
 ([0158], page 25), and/or at least one compound inclusive of the compounds of the present formula I-3 represented therein by 
    PNG
    media_image15.png
    127
    394
    media_image15.png
    Greyscale
([0023] on page 2; claims), with at least one compound inclusive of the compounds of the present general formula II as represented therein by 
    PNG
    media_image16.png
    139
    435
    media_image16.png
    Greyscale
([0026] on page 2) as well as the more specific compounds of the present formulae II-a, II-b and IIc as respectively represented therein by 
    PNG
    media_image17.png
    428
    439
    media_image17.png
    Greyscale
 ([0054], page 5), at least one compound inclusive of the compounds of the present formula IV as represented therein by 
    PNG
    media_image18.png
    95
    442
    media_image18.png
    Greyscale
 ([0080], page 12) as well as the more specific compound of the present formula IV-1 as represented therein by 
    PNG
    media_image19.png
    88
    398
    media_image19.png
    Greyscale
([0087] on page 12), at least one compound inclusive of the compounds of the present formula VI-1 as represented therein by 
    PNG
    media_image20.png
    77
    390
    media_image20.png
    Greyscale
 ([0106], page 15), at least one compound inclusive of the compounds of the present general formula Y as represented therein by 
    PNG
    media_image21.png
    127
    432
    media_image21.png
    Greyscale
 ([0111], page 15) as well as the more specific compounds of the present formulae Y1, Y2 and LY as respectively represented by ([0135], page 20) 
    PNG
    media_image22.png
    245
    420
    media_image22.png
    Greyscale
and 
    PNG
    media_image23.png
    114
    400
    media_image23.png
    Greyscale
 ([0135], page 20). The stabilizers which are added to the inventive liquid crystal composition are disclosed in Table F, beginning on page 54), and include those compounds of the present claim 11. 
Although Laut et al. does not expressly illustrate the combination of the aforementioned compounds, since they are each individually well known in the liquid crystal art, as taught therein, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of Laut et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a dibenzothiophene compound: U.S. Patent No. 9,512,102.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722